Opinion by
Orlady, J.,
The plaintiff recovered a verdict in an action of trespass, which,- on a motion for judgment non obstante veredicto was set aside, and a judgment entered for the defendant. In an opinion filed, the court, after full consideration of the evidence found that the structure of which the plaintiff complained was placed entirely on the land of the defendant and did not encroach upon the plaintiff’s easement.
This conclusion was reached from the construction of the grant. While it is the well-known rule that in case of doubt as to the meaning of a deed, it is to be taken most strongly against the grantor, as the words used are his, and it is a rule of like force that it is to be applied only in a case of ambiguous meaning. In this case the words of the deed are clear and free from any doubtful intent. In the deed from Wain to Noth-. *440rop (1832), it is expressly agreed that Northrop should build on the lot “on a line in front with Wain’s adjoining lot to the eastward of the lot conveyed.”
By these clear words, the building should not extend further front than the grantee’s did in 1832. It restricted the building over an alley to no greater length than the alley as it then was on the ground, and did not mean that the grantee would be compelled to change the building line as often as the grantor did. The appellee is compelled by the grant to support the appellant’s building the whole length of the alley as it existed in 1832, but he cannot extend his building and impose an additional burden on the defendant. ■
As stated by the court in entering judgment for the defendant, “the fee in the alley remained in Wain and his assigns. It was optional with him to extend his alley to the authorized house line, or to abandon it and close it up.”
The grant involved in this case was before the Supreme Court in Saunders v. Racquet Club, 170 Pa. 265, in which it is stated, “The extent of the grant is not uncertain; true, the depth of the four feet alley is not stated in the deed, but it could be made certain by either party by mere measurements, for it- was not an alley to be opened, but one then there, belonging to Jacob H. Wain,” and concludes, “as plainly as language can express the thought, he says, the original grant conferred on Northrop a right and privilege to built for one hundred and fifty-nine feet, four feet over on the lot, then being granted to Dennison. Certainly it is a reservation of that which was granted to Northrop, but he just as certainly says that was the right to Northrop to project his building for one hundred and fifty-nine feet, four feet over Wain’s other lot.”
On the trial the plaintiff submitted a point for instruction, that under all the evidence the verdict should be for the plaintiff, which was affirmed, and, on motion *441for the defendant an instruction to find for him was refused.
The reasons given in the opinion would have fully warranted the court in affirming the defendant’s point on the trial.
The judgment is affirmed.